               Case 7:19-cv-00021-DC Document 21 Filed 10/31/19 Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT
 1                          FOR THE WESTERN DISTRICT OF TEXAS
                                     MIDLAND DIVISION
 2

 3    THOMAS BOWDEN,                                    )
                                                        ) Case No.: 7:19-cv-00021
 4                      Plaintiff,                      )
                                                        ) JOINT STIPULATION OF DISMISSAL
 5                       – vs –                         ) WITH PREJUDICE
                                                        )
 6    CAPITAL ONE BANK (USA), N.A.,                     )
                                                        )
 7                     Defendant.                       )
                                                        )
 8

 9
                   JOINT STIPULATION OF DISMISSAL WITH PERJUDICE

10          Plaintiff. Thomas Bowden (“Plaintiff”) and Defendant Capital One Bank (USA), N.A.,

11   (“Defendant”) pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), hereby stipulate to

12   the dismissal of all of Plaintiff’s claims in this action against Defendant WITH PREJUDICE,

13   with each party to bear its own costs and fees.
14
     JOINTLY SUBMITTED BY:
15
      By: Kent D. Krabill (with permission)              By: /s/ Adam T. Hill
16    Kent D. Krabill                                    Adam T. Hill
      Texas Bar No. 24060115                             The Law Office of Jeffrey Lohman, P.C.
17    kkrabill@lynnllp.com                               4740 Green River Rd., Suite 310
      LYNN PINKER COX & HURST, LLP                       Corona, CA 92880
18    2100 Ross Avenue, Suite 2700                       Tel. (657) 236-3525
      Dallas, Texas 75201                                E: AdamH@jlohman.com
19    Telephone: (214) 981-3800                          COUNSEL FOR PLAINTIFF
      Facsimile: (214) 981-3839
20    COUNSEL FOR DEFENDANT
21

22

23

24

25
                                                       -1-

                                        STIPULATION OF DISMISSAL
               Case 7:19-cv-00021-DC Document 21 Filed 10/31/19 Page 2 of 2




                                   CERTIFICATE OF SERVICE
 1

 2          I HEREBY CERTIFY that on this 31st day of October 2019, I electronically filed the

 3   foregoing Joint Stipulation of Dismissal With Prejudice using the CM/ECF system, which will

 4   automatically give notice to all counsel of record, including counsel for Defendant.

 5   Kent D. Krabill
     Texas Bar No. 24060115
 6   kkrabill@lynnllp.com
     LYNN PINKER COX & HURST, LLP
 7
     2100 Ross Avenue, Suite 2700
 8
     Dallas, Texas 75201
     Telephone: (214) 981-3800
 9   Facsimile: (214) 981-3839

10   Russell G. Herman
     Texas Bar No. 24083169
11   rherman@lynnllp.com
     LYNN PINKER COX & HURST, LLP
12   2100 Ross Avenue, Suite 2700
     Dallas, Texas 75201
13
     Telephone: (214) 981-3800
14
     Facsimile: (214) 981-3839

15

16
                                                  By: /s/ Adam T. Hill
17                                                Adam T. Hill
                                                  The Law Office of Jeffrey Lohman, P.C.
18                                                4740 Green River Rd., Suite 310
                                                  Corona, CA 92880
19
                                                  Tel. (657) 236-3525
                                                  E: AdamH@jlohman.com
20
                                                  Attorney for Plaintiff, THOMAS BOWDEN
21

22

23

24

25
                                                   -2-

                                        STIPULATION OF DISMISSAL
